DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-5, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harjee et al. (WO 214/176365) in view of Suzuki (US 2008/0174629).
Harjee et al. discloses a liquid discharge method of using a liquid discharge head including a drive element and a nozzle to discharge a liquid from the nozzle by applying a drive pulse to the drive element, the method comprising:
                           an acquisition step of acquiring a discharge characteristic of the liquid from the liquid discharge head, as a recording condition (FIG. 2B, step 235: Engage droplet measurement), and
                          a driving step of applying the drive pulse to the drive element, wherein in the driving step, the drive pulse that varies depending on the recording condition acquired in the acquisition step is applied to the drive element (paragraph [0181]: Drive waveform variation can be used to influence velocity or trajectory (flight angle) of ejected droplet).
	Harjee et al. however does not teach wherein the recording condition includes any of a drive frequency of the drive element and an aspect ratio of distribution of the liquid discharged from the nozzle.
	Suzuki discloses a printing apparatus comprising an inkjet printhead for ejecting ink drops in response to an application of a drive signal, wherein the drive signal is modulated depending on the temperature varied by the drive frequency (paragraph [0006] and FIG. 4).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the driving step in Harjee’s printing apparatus to modulate the drive pulse depending on the drive frequency in order to stable printing quality while speeding up of printing as taught by Suzuki (paragraph [0006] and FIG. 4).
Harjee et al. also discloses the following claims:
	Regarding to claims 2-3: wherein the drive pulse includes a first potential, a second potential different from the first potential, and a third potential different from the first potential and the second potential, the second potential being to be applied after the first potential, and the third potential being to be applied after the second potential, wherein the first potential is a potential between the second potential and the third potential (FIG. 14B shows a driving pulse having a sequence of plurality of different potential levels including the first potential 1459, the second potential 1463, and the third potential 1453). 
	 Regarding to claims 4-5 and 22: wherein the second potential is lower than the first potential, and the third potential is higher than the first potential, wherein the second potential is higher than the first potential, and the third potential is lower than the first potential, and wherein the third potential is a potential between the first potential and the second potential (It is conventional for a driving pulse having the potentials arranged as claimed. Yamada (US 2016/0144617), FIG. 9 shows a driving pulse having the second potential higher than the first potential, and the third potential lower than the first potential. Zhang (US 2016/0039201), FIG. 6C shows a driving pulse having the second potential lower than the first potential, and the third potential higher than the first potential. Kusunoki et al. (US 7249816), FIG. 23 shows a driving pulse having the third potential in between the first potential and the second potential).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853